Citation Nr: 0312291	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 25, 1990, 
for assignment of an evaluation of 100 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1996 by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased evaluation 
to 100 percent for PTSD and assigned an effective date of 
April 25, 1990, for that evaluation.

By a decision of October 29, 1998, the Board denied the 
veteran's claim for an effective date earlier than April 25, 
1990, for the grant of an evaluation of 100 percent for PTSD. 
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
upon a joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant, vacated the Board's October 29, 1998, 
decision and remanded the matter to the Board for further 
proceedings.

FINDINGS OF FACT

1.  The Board promulgated a decision in this case on 
September 3, 2002.

2.  Prior to the Board's decision of September 3, 2002, and 
in that decision, VA failed to fulfill VA's duty to notify 
the claimant of any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence, as required by the Veterans Claims Assistance Act 
of 2000 (VCAA).

3.  In December 2000, the veteran's representative filed a 
motion for reconsideration of the Board's September 3, 2002, 
decision which the Board has construed as a motion to vacate 
the Board's decision on due process grounds.

4.  Due process requires that VA fulfill the duty to notify 
prior to a decision by the Board on the veteran's appeal.


CONCLUSION OF LAW

The Board denied the veteran due process of law in its 
September 3, 2002, decision and, therefore, the September 3, 
2002, decision is vacated.  38 C.F.R. § 20.904(a)(1) (2002).


VACATUR

The Board promulgated a decision in this case on September 3, 
2002.  In that decision, the Board found that it was not 
necessary under the VCAA for VA to notify the veteran as to 
whether he or VA was expected to attempt to obtain more 
evidence because the evidence obtained by the RO included 
records of all psychiatric treatment of the veteran at the 
times relevant to his current appeal.  Thereafter, the Court 
issued its decisions in the cases of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002), which interpreted the requirements of the VCAA 
with regard to VA's duty to notify the claimant.  The Board 
finds that the holdings of Quartuccio and Charles, as applied 
to the veteran's case, mean that it is necessary under the 
VCAA for VA to notify the veteran of any medical or lay 
evidence not previously provided to VA which is necessary to 
substantiate his claim for an earlier effective date for a 
grant of entitlement to an evaluation of 100 percent for PTSD 
and, also, to notify him whether he or VA is expected to 
obtain and submit any such evidence.  Therefore, the Board's 
September 3, 2002, decision denied the veteran due process of 
law by deciding his appeal before VA's duty to notify him was 
fulfilled.  The 
Board construes a motion for reconsideration filed by the 
veteran's representative in December 2002 as a motion under 
38 C.F.R. § 20.904 (2002) to vacate the Board's decision of 
September 3, 2002.  Under the circumstances, the Board will 
grant the veteran's representative's motion to vacate the 
Board's decision of September 3, 2002.  The Board will then 
remand the case to the RO for reasons to be stated in the 
remand.


ORDER

The Board's September 3, 2002, decision in the above-
captioned appeal is vacated.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

